UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-8614


CHRISTOPHER A. ODOM,

                   Plaintiff - Appellant,

             v.

JON OZMINT, Director; MARY BROWN, Clerk; KERRIE SPECHT,
Parole Officer; RALPH HUNTER, DHO; MR. STEVEN, Case Worker;
MRS. LAVERETTE; MR. HALLMAN,

                   Defendants – Appellees,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Insurance Policy
Holder,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:07-cv-00343-PMD)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se. Erin Mary Farrell, John
Eric Kaufmann, Donald Ray Settana, Jr., MCKAY, CAUTHEN, SETTANA
& STUBLEY, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his   42   U.S.C.   § 1983   (2006)    complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Odom v.

Ozmint,    No.    3:07-cv-00343-PMD     (D.S.C.       Oct.   30,     2008).      We

dispense       with   oral   argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2